Exhibit 10.2

 

CREDIT SUISSE SECURITIES (USA) LLC

                Eleven Madison Avenue

                  New York, NY 10010

    

CREDIT SUISSE

Eleven Madison Avenue
New York, NY 10010

CONFIDENTIAL

December 18, 2006

Weight Watchers International, Inc.

11 Madison Avenue

New York, NY 10010

 

Attention:   Ann Sardini   Chief Financial Officer

Weight Watchers International, Inc.

Commitment Letter

Ladies and Gentlemen:

Reference is made to the Sixth Amended and Restated Credit Agreement dated as of
May 8, 2006, as amended (the “Existing Credit Agreement”) among Weight Watchers
International, Inc., a Virginia corporation (the “Borrower” or “you”), the
lenders party thereto and The Bank of Nova Scotia, as administrative agent.
Terms used but not defined in this commitment letter (including the Exhibits and
the other attachments hereto, this “Commitment Letter”) shall have the meanings
assigned thereto in the Existing Credit Agreement.

You have advised Credit Suisse (“CS”) and Credit Suisse Securities (USA) LLC
(“CS Securities” and, together with CS and their respective affiliates, “Credit
Suisse”, “we” or “us”) that you intend to (a) make a public tender offer to
acquire, and enter into an agreement with an affiliate of yours to acquire, a
portion of your outstanding common stock, for an aggregate purchase price not to
exceed $1,000,000,000 (the “Self Tender and Affiliate Purchase”) and (b) repay
all outstanding indebtedness under, and terminate, (i) the First Lien Credit
Agreement dated as of December 16, 2005, among Weightwatchers.com, Inc., the
lenders party thereto and CS, as administrative agent, and (ii) the Second Lien
Credit Agreement dated as of December 16, 2005, among Weightwatchers.com, Inc.,
the lenders party thereto and CS, as administrative agent. You have further
advised us that, in connection therewith, (x) the Borrower will obtain
incremental term A-1 loans (the “Designated Additional Term A-1 Loans”) under
the Existing Credit Agreement in an aggregate principal amount of up to
$700,000,000 (of which up to $575,000,000 may be drawn in a second drawing on a
date up to three weeks



--------------------------------------------------------------------------------

following the Closing Date), (y) the Borrower will obtain incremental term B
loans (the “Designated Additional Term B Loans” and, together with the
Designated Additional Term A-1 Loans, the “Additional Term Loans”) under the
Existing Credit Agreement in an aggregate principal amount of up to $500,000,000
and (z) you propose to amend certain provisions of the Existing Credit Agreement
to, among other things, permit the Self Tender and Affiliate Purchase, give
effect to the Additional Term Loans and the incurrence of indebtedness pursuant
thereto, add an excess cash flow sweep as a mandatory prepayment as described
under the heading “Mandatory Prepayments” in Exhibit A and to increase the
interest rate margins for the revolving facility and the term loan A facility
(and modify the pricing grid) in the manner described under the heading “Changes
in Interest Rate Margins and Commitment Fees” in Annex I to Exhibit A (the
“Proposed Amendment”).

If the Proposed Amendment is not obtained, then you would not obtain the
Additional Term Loans, but rather you would terminate the Existing Credit
Agreement, prepay all amounts outstanding thereunder and obtain the senior
secured replacement credit facilities (the “Replacement Facilities”) described
in the Summary of Principal Terms and Conditions attached hereto as Exhibit A
(the “Senior Facilities Term Sheet”). The Additional Term Loans and the
Replacement Facilities are referred to collectively herein as the “Facilities”).

1. Commitments.

In connection with the foregoing, (a) CS is pleased to advise you of its
commitment to provide the entire principal amount of the Additional Term Loans
and (b) CS Securities is pleased to advise you of its agreement to use
commercially reasonable efforts to arrange the Proposed Amendment, in each case
upon the terms and subject to the conditions set forth in this Commitment
Letter. In addition, if the Proposed Amendment is not obtained, CS is pleased to
advise you of its commitment to provide the entire principal amount of the
Replacement Facilities upon the terms and subject to the conditions set forth or
referred to in this Commitment Letter.

2. Titles and Roles.

You hereby appoint (i) CS Securities to act, and CS Securities hereby agrees to
act, as sole bookrunner and sole lead arranger for the Facilities (the “Lead
Arranger”), it being understood that the Borrower may, with the consent of CS
Securities, such consent not to be unreasonably withheld, appoint an additional
financial institution as joint bookrunner and co-lead arranger along with CS
Securities, and (ii) CS to act, and CS hereby agrees to act, as sole
administrative agent and sole collateral agent (the “Agent”), it being
understood that the Borrower may instead select The Bank of Nova Scotia or, if
reasonably acceptable to CS, another Lender, to act as the Agent, with respect
to the Replacement Facilities, in each case upon the terms and subject to the
conditions set forth or referred to in this Commitment Letter. The Lead Arranger
and the Agent, in such capacities, will perform the duties and exercise the
authority customarily performed and exercised by it in such roles. You agree
that, (i) Credit Suisse will have “left” placement

 

2



--------------------------------------------------------------------------------

in any and all marketing materials or other documentation used in connection
with the Facilities and (ii) in no event will Credit Suisse be entitled to less
than 40% of the economics granted in this Commitment Letter and in the Fee
Letter referred to below. You further agree that no other titles will be awarded
and no compensation (other than that expressly contemplated by this Commitment
Letter and the Fee Letter referred to below) will be paid in connection with the
Facilities or the Proposed Amendment unless you and we shall so agree.

3. Syndication.

We reserve the right, prior to or after the execution of definitive
documentation for the Facilities, to syndicate all or a portion of our
commitments with respect to the Facilities to a group of banks, financial
institutions and other institutional lenders (together with CS, the “Lenders”)
identified by us and approved by you (such approval not to be unreasonably
withheld or delayed). We intend to commence syndication efforts promptly upon
the execution of this Commitment Letter, and you agree actively to assist us in
completing a satisfactory syndication. Such assistance shall include (a) your
using commercially reasonable efforts to ensure that any syndication efforts
benefit materially from your existing lending and investment banking
relationships, (b) direct contact between senior management, representatives and
advisors of you and the proposed Lenders, (c) assistance by you in the
preparation of a Confidential Information Memorandum for the Facilities and
other marketing materials to be used in connection with the syndication,
(d) prior to the launch of the syndication, the obtaining of affirmations of the
ratings with respect to the existing credit facilities (as modified by the
Proposed Amendment) or ratings of the Replacement Facilities from each of
Standard & Poor’s Ratings Service (“S&P”) and Moody’s Investors Service, Inc.
(“Moody’s) and the corporate rating from S&P and the corporate family rating
from Moody’s, in each case in respect of the Borrower and (e) the hosting, with
CS Securities, of one or more meetings of prospective Lenders. You agree, at the
request of CS Securities, to assist in the preparation of a version of the
Confidential Information Memorandum and other marketing materials and
presentations to be used in connection with the syndication of the Facilities,
consisting exclusively of information and documentation that is either
(i) publicly available or (ii) not material with respect to the Borrower and its
subsidiaries or any of their respective securities for purposes of United States
Federal and state securities laws (all such information and documentation being
“Public Lender Information”). Any information and documentation that is not
Public Lender Information is referred to herein as “Private Lender Information”.
You further agree that each document to be disseminated by Credit Suisse to any
Lender in connection with the Facilities will be identified by you as either
(i) containing Private Lender Information or (ii) containing solely Public
Lender Information, provided that Credit Suisse provides each such document in
final form to the Borrower prior to its dissemination.

CS Securities will manage all aspects of any syndication, in consultation with
the Borrower, including decisions as to the selection of institutions to be
approached (with the consent of the Borrower, such consent not to be
unreasonably withheld or delayed) and when they will be approached, when their
commitments will be accepted, which

 

3



--------------------------------------------------------------------------------

institutions will participate (with the consent of the Borrower, such consent
not to be unreasonably withheld or delayed), the allocation of the commitments
among the Lenders, any naming rights and the amount and distribution of fees
among the Lenders. To assist CS Securities in its syndication efforts, you
agree promptly to prepare and provide to CS Securities all information with
respect to you and your subsidiaries, the Transactions and the other
transactions contemplated hereby, including all financial information and
projections (the “Projections”), as we may reasonably request.

4. Information.

You hereby represent and covenant (and it shall be a condition to CS’s
commitment hereunder and our agreements to perform the services described
herein) that (a) all information other than the Projections (the “Information”)
that has been or will be made available to Credit Suisse by or on behalf of you
or any of your representatives is or will be, taken as a whole, complete and
correct in all material respects and does not or will not, taken as a whole,
contain any untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements contained therein not materially
misleading in light of the circumstances under which such statements are made
and (b) the Projections that have been or will be made available to Credit
Suisse by or on behalf of you or any of your representatives have been or will
be prepared in good faith based upon accounting principles consistent with your
historical audited financial statements and upon assumptions that are reasonable
at the time made and at the time the related Projections are made available to
Credit Suisse. You agree that if at any time prior to the closing of the
Facilities any of the representations in the preceding sentence would be
incorrect if the Information and Projections were being furnished, and such
representations were being made, at such time, then you will promptly supplement
the Information and the Projections so that such representations will be correct
under those circumstances. In arranging and syndicating the Facilities, we will
be entitled to use and rely primarily on the Information and the Projections
without responsibility for independent verification thereof.

5. Fees.

As consideration for CS’s commitment hereunder and our agreements to perform the
services described herein, you agree to pay to CS Securities the fees set forth
in this Commitment Letter and in the fee letter dated the date hereof and
delivered herewith with respect to the Facilities (the “Fee Letter”).

6. Conditions Precedent.

CS’s commitment hereunder and agreement to perform the services described herein
are subject to (a) there not having occurred any event, change or condition
since December 31, 2005 that, individually or in the aggregate, has had, or
could reasonably be expected to have, a material adverse effect on the business,
assets, liabilities, operations, condition (financial or otherwise), or
operating results of you and your subsidiaries, taken as a whole, (b) our
satisfaction that, prior to and during the syndication of the Facilities,

 

4



--------------------------------------------------------------------------------

there shall be no other issues of debt securities or commercial bank or other
credit facilities of you or your subsidiaries being offered, placed or arranged,
(c) the negotiation, execution and delivery of definitive documentation with
respect to the Facilities reasonably satisfactory to Credit Suisse and its
counsel, (d) CS Securities having been afforded a period of at least 21
consecutive days following the launch of the general syndication of the
Facilities and immediately prior to the Closing Date to syndicate the Facilities
(provided that such period shall not include any day from and including
December 18, 2006 through and including January 2, 2007), (e) your compliance
with the terms of this Commitment Letter and the Fee Letter, and (f) the other
conditions set forth or referred to in the Senior Facilities Term Sheet and
Exhibit D hereto.

7. Indemnification; Expenses.

You agree (a) to indemnify and hold harmless Credit Suisse and its affiliates
and their respective officers, directors, employees, agents, advisors,
controlling persons, members and successors and assigns (each, an “Indemnified
Person”) from and against any and all losses, claims, damages, liabilities and
expenses, joint or several, to which any such Indemnified Person may become
subject arising out of or in connection with this Commitment Letter, the Fee
Letter, the Transactions, the Facilities or any related transaction or any
claim, litigation, investigation or proceeding relating to any of the foregoing,
regardless of whether any such Indemnified Person is a party thereto (and
regardless of whether such matter is initiated by a third party or by you or any
of your affiliates), and to reimburse each such Indemnified Person upon demand
for any reasonable legal or other expenses incurred in connection with
investigating or defending any of the foregoing, provided that the foregoing
indemnity will not, as to any Indemnified Person, apply to losses, claims,
damages, liabilities or related expenses to the extent they are found in a
final, non-appealable judgment of a court of competent jurisdiction to have
resulted from the willful misconduct or gross negligence of such Indemnified
Person, and (b) if the Closing Date occurs, to reimburse Credit Suisse from time
to time, upon presentation of a summary statement, for all reasonable
out-of-pocket expenses (including but not limited to expenses of Credit Suisse’s
due diligence investigation, consultants’ fees, syndication expenses, travel
expenses and fees, disbursements and other charges of counsel), in each case
incurred in connection with the Facilities and the preparation of this
Commitment Letter, the Fee Letter, the definitive documentation for the
Facilities and any ancillary agreements and security arrangements in connection
therewith. Notwithstanding any other provision of this Commitment Letter, no
Indemnified Person shall be liable for any indirect, special, punitive or
consequential damages in connection with the Facilities.

8. Sharing Information; Absence of Fiduciary Relationship; Affiliate Activities.

You acknowledge that Credit Suisse and its affiliates may be providing debt
financing, equity capital or other services (including financial advisory
services) to other companies in respect of which you may have conflicting
interests regarding the transactions described herein or otherwise. Neither we
nor any of our affiliates will use

 

5



--------------------------------------------------------------------------------

confidential information obtained from you by virtue of the transactions
contemplated by this Commitment Letter or our other relationships with you in
connection with the performance by us of services for other companies, and we
will not furnish any such information to other companies. You also acknowledge
that neither we nor any of our affiliates has any obligation to use in
connection with the transactions contemplated by this Commitment Letter, or to
furnish to you, confidential information obtained by us from other companies.

You further acknowledge and agree that (a) no fiduciary, advisory or agency
relationship between you and Credit Suisse is intended to be or has been created
in respect of any of the transactions contemplated by this Commitment Letter,
irrespective of whether Credit Suisse and/or its affiliates have advised or are
advising you on other matters, (b) Credit Suisse, on the one hand, and you, on
the other hand, have an arms-length business relationship that does not directly
or indirectly give rise to, nor do you rely on, any fiduciary duty on the part
of Credit Suisse, (c) you are capable of evaluating and understanding, and you
understand and accept, the terms, risks and conditions of the transactions
contemplated by this Commitment Letter, (d) you have been advised that Credit
Suisse and its affiliates are engaged in a broad range of transactions that may
involve interests that differ from your interests and that Credit Suisse has no
obligation to disclose such interests and transactions to you by virtue of any
fiduciary, advisory or agency relationship, and (e) you waive, to the fullest
extent permitted by law, any claims you may have against Credit Suisse for
breach of fiduciary duty or alleged breach of fiduciary duty and agree that
Credit Suisse shall have no liability (whether direct or indirect) to you in
respect of such a fiduciary duty claim or to any person asserting a fiduciary
duty claim on behalf of or in right of you, including your stockholders,
employees or creditors.

You acknowledge that Credit Suisse is a full service securities firm engaged in
securities trading and brokerage activities as well as providing investment
banking and other financial services. In the ordinary course of business, Credit
Suisse and its affiliates may provide investment banking and other financial
services to, and/or acquire, hold or sell, for their own accounts and the
accounts of customers, equity, debt and other securities and financial
instruments (including bank loans and other obligations) of, the Borrower and
other companies with which the Borrower may have commercial or other
relationships. With respect to any securities and/or financial instruments so
held by Credit Suisse or any of its affiliates or customers, all rights in
respect of such securities and financial instruments, including any voting
rights, will be exercised by the holder of the rights, in its sole discretion.

9. Assignments, Amendments, Governing Law, Etc.

This Commitment Letter shall not be assignable by you without the prior written
consent of CS and CS Securities (and any attempted assignment without such
consent shall be null and void), is intended to be solely for the benefit of the
parties hereto (and Indemnified Persons) and is not intended to confer any
benefits upon, or create any rights in favor of, any person other than the
parties hereto (and Indemnified Persons). With the

 

6



--------------------------------------------------------------------------------

consent of the Borrower (not to be unreasonably withheld or delayed), CS may
assign its commitment hereunder to one or more prospective Lenders, whereupon CS
shall be released from the portion of its commitment hereunder so assigned. Any
and all obligations of, and services to be provided by, Credit Suisse hereunder
(including, without limitation, CS’s commitment) may be performed and any and
all rights of Credit Suisse hereunder may be exercised by or through any of its
affiliates or branches. This Commitment Letter may not be amended or any
provision hereof waived or modified except by an instrument in writing signed by
CS, CS Securities and you. This Commitment Letter may be executed in any number
of counterparts, each of which shall be an original and all of which, when taken
together, shall constitute one agreement. Delivery of an executed counterpart of
a signature page of this Commitment Letter by facsimile transmission shall be
effective as delivery of a manually executed counterpart hereof. Paragraph
headings used herein are for convenience of reference only, are not part of this
Commitment Letter and are not to affect the construction of, or to be taken into
consideration in interpreting, this Commitment Letter. You acknowledge that
information and documents relating to the Facilities may be transmitted through
Syndtrak, Intralinks, the internet, e-mail or similar electronic transmission
systems, and that Credit Suisse shall not be liable for any damages arising from
the unauthorized use by others of information or documents transmitted in such
manner, except to the extent resulting from the willful misconduct or gross
negligence of Credit Suisse. This Commitment Letter and the Fee Letter supersede
all prior understandings, whether written or oral, between us with respect to
the Facilities. THIS COMMITMENT LETTER SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

10. Jurisdiction.

Each of the parties hereto hereby irrevocably and unconditionally (a) submits,
for itself and its property, to the exclusive jurisdiction of any New York State
court or Federal court of the United States of America sitting in New York City,
and any appellate court from any thereof, in any action or proceeding arising
out of or relating to this Commitment Letter, the Fee Letter or the transactions
contemplated hereby or thereby and agrees that all claims in respect of any such
action or proceeding may be heard and determined only in such New York State
court or, to the extent permitted by law, in such Federal court (provided that
suit for the recognition or enforcement of any judgment obtained in any such New
York State or Federal court may be brought in any other court of competent
jurisdiction), (b) waives, to the fullest extent it may legally and effectively
do so, any objection which it may now or hereafter have to the laying of venue
of any suit, action or proceeding arising out of or relating to this Commitment
Letter, the Fee Letter or the transactions contemplated hereby or thereby in any
New York State court or in any such Federal court and (c) waives, to the fullest
extent permitted by law, the defense of an inconvenient forum to the maintenance
of such action or proceeding in any such court. Service of any process, summons,
notice or document by registered mail addressed to you at the address above
shall be effective service of process against you for any suit, action or
proceeding brought in any such court.

 

7



--------------------------------------------------------------------------------

11. Waiver of Jury Trial.

EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES THE RIGHT TO TRIAL BY JURY IN ANY
ACTION, PROCEEDING, CLAIM OR COUNTERCLAIM BROUGHT BY OR ON BEHALF OF ANY PARTY
RELATED TO OR ARISING OUT OF THIS COMMITMENT LETTER, THE FEE LETTER OR THE
PERFORMANCE OF SERVICES HEREUNDER OR THEREUNDER.

12. Confidentiality.

This Commitment Letter is delivered to you on the understanding that neither
this Commitment Letter nor the Fee Letter nor any of their terms or substance,
nor the activities of Credit Suisse pursuant hereto, shall be disclosed,
directly or indirectly, to any other person except (a) to your officers,
directors, employees, attorneys, accountants and advisors on a confidential and
need-to-know basis or (b) as required by applicable law or compulsory legal
process (in which case you agree to inform us promptly thereof).

Notwithstanding anything herein to the contrary, any party to this Commitment
Letter (and any employee, representative or other agent of such party) may
disclose to any and all persons, without limitation of any kind, the tax
treatment and tax structure of the transactions contemplated by this Commitment
Letter and the Fee Letter and all materials of any kind (including opinions or
other tax analyses) that are provided to it relating to such tax treatment and
tax structure, except that (i) tax treatment and tax structure shall not include
the identity of any existing or future party (or any affiliate of such party) to
this Commitment Letter or the Fee Letter, and (ii) no party shall disclose any
information relating to such tax treatment and tax structure to the extent
nondisclosure is reasonably necessary in order to comply with applicable
securities laws. For this purpose, the tax treatment of the transactions
contemplated by this Commitment Letter and the Fee Letter is the purported or
claimed U.S. Federal income tax treatment of such transactions and the tax
structure of such transactions is any fact that may be relevant to understanding
the purported or claimed U.S. Federal income tax treatment of such transactions.

13. Surviving Provisions.

The compensation, reimbursement, indemnification, confidentiality, jurisdiction
and waiver of jury trial provisions contained herein and in the Fee Letter shall
remain in full force and effect notwithstanding the termination of this
Commitment Letter or CS’s commitment hereunder. If definitive documentation
relating to the Facilities shall be executed and delivered, your obligations
under this Commitment Letter in respect of the applicable Facilities, other than
those relating to confidentiality and to the syndication of such Facilities
(which shall remain in full force and effect), shall automatically terminate and
be superseded by the provisions contained in such definitive documentation upon
the execution and delivery thereof.

 

8



--------------------------------------------------------------------------------

14. PATRIOT Act Notification.

Credit Suisse hereby notifies you that pursuant to the requirements of the USA
PATRIOT Act, Title III of Pub. L. 107-56 (signed into law October 26, 2001) (the
“PATRIOT Act”), Credit Suisse and each Lender is required to obtain, verify and
record information that identifies the Borrower, which information includes the
name, address, tax identification number and other information regarding the
Borrower that will allow Credit Suisse or such Lender to identify the Borrower
in accordance with the PATRIOT Act. This notice is given in accordance with the
requirements of the PATRIOT Act and is effective as to Credit Suisse and each
Lender.

15. Acceptance and Termination.

If the foregoing correctly sets forth our agreement, please indicate your
acceptance of the terms of this Commitment Letter and of the Fee Letter by
returning to us executed counterparts hereof and of the Fee Letter not later
than 5:00 p.m., New York City time, on December 18, 2006. CS’s commitment
hereunder and the agreements of CS and CS Securities contained herein will
expire at such time in the event that Credit Suisse has not received such
executed counterparts in accordance with the immediately preceding sentence. In
the event that the borrowing in respect of the Additional Term Loans (or if the
Proposed Amendment is not obtained, the Replacement Facilities) does not occur
on or before March 31, 2007, then this Commitment Letter and CS’s commitment and
the undertakings of CS and CS Securities hereunder shall automatically terminate
unless Credit Suisse shall, in its discretion, agree to an extension.

[Remainder of this page intentionally left blank]

 

9



--------------------------------------------------------------------------------

Credit Suisse is pleased to have been given the opportunity to assist you in
connection with the financing for the Transactions.

 

Very truly yours, CREDIT SUISSE SECURITIES (USA) LLC By  

/s/ James S. Finch

 

Name:   James S. Finch Title:   Managing Director CREDIT SUISSE, CAYMAN ISLANDS
BRANCH By  

/s/ Sarah Wu

 

Name:   Sarah Wu Title:   Director By  

/s/ Cassandra Droogan

 

Name:   Cassandra Droogan Title:   Vice President

 

Accepted and agreed to as of the date first above written: WEIGHT WATCHERS
INTERNATIONAL, INC. By  

/s/ Ann Sardini

 

Name:   Ann Sardini Title:   Chief Financial Officer

 

10



--------------------------------------------------------------------------------

CONFIDENTIAL

December 15, 2006

   EXHIBIT A

Weight Watchers International, Inc.

$2,050,000,000 Senior Secured Replacement Credit Facilities

Summary of Principal Terms and Conditions

If the Proposed Amendment (as defined below) is obtained, the Borrower will
obtain Designated Additional Term A-1 Loans in an aggregate principal amount of
up to $700,000,000 and Designated Additional Term B Loans in an aggregate
principal amount of up to $500,000,000 which funds will be used to fund the Self
Tender and Affiliate Purchase, repay in full the Subsidiary Credit Agreements
and pay Transaction Costs. Such Designated Additional Term A-1 Loans are
expected to be on the terms of the Existing Credit Agreement (as amended
pursuant to the Proposed Amendment) and otherwise as agreed by the Borrower and
the Arranger (and, to the extent applicable, substantially as described in this
Exhibit A with respect to the Term A Facility (including, for the avoidance of
doubt, with respect to maturity)). Such Designated Additional Term B Loans are
expected to be on the terms of the Existing Credit Agreement (as amended
pursuant to the Proposed Amendment) and otherwise as agreed by the Borrower and
the Arranger (and, to the extent applicable, substantially as described in this
Exhibit A with respect to the Term B Facility). The approximate sources and uses
in respect of the Designated Additional Term A-1 Loans and the Designated
Additional Term B Loans are expected to be as set forth in Exhibit B. If the
Proposed Amendment is not obtained, the Borrower will obtain the Replacement
Facilities described below.

 

Borrower:       Weight Watchers International, Inc., a Virginia corporation (the
“Borrower”). Transactions:       The Borrower intends to (a) make a public
tender offer to acquire, and enter into an agreement with an affiliate of the
Borrower to acquire, a portion of its outstanding common stock for an aggregate
purchase price not to exceed $1,000,000,000 (the “Self Tender and Affiliate
Purchase”) and (b) repay all outstanding indebtedness under, and terminate,
(i) the First Lien Credit Agreement dated as of December 16, 2005, among
Weightwatchers.com, Inc., the lenders party thereto and CS, as administrative
agent (the “Subsidiary First Lien Credit Agreement”), and (ii) the Second Lien
Credit Agreement dated as of December 16, 2005, among Weightwatchers.com, Inc.,
the lenders party thereto and CS, as administrative agent (together with the
Subsidiary First Lien Credit Agreement, the “Subsidiary Credit Agreements”).



--------------------------------------------------------------------------------

     

In connection with the foregoing, (a) either (i) the Sixth Amended and Restated
Credit Agreement dated as of May 8, 2006 (the “Existing Credit Agreement”),
among the Borrower, the lenders party thereto and The Bank of Nova Scotia, as
administrative agent, will be amended to, among other things, (x) permit the
Self Tender and Affiliate Purchase and the repayment and termination of the
Subsidiary Credit Agreements and the financing therefor, (y) increase (and
modify the pricing grid) the interest rate margins for the revolving loans and
term A loans in the manner described under the heading “Changes in Interest Rate
Margins and Commitment Fees” in Annex I to this Exhibit A and (z) add an excess
cash flow sweep as a mandatory prepayment as described under the heading
“Mandatory Prepayments” below (collectively, the “Proposed Amendment”), and the
Borrower will obtain incremental term A-1 loans (the “Designated Additional Term
A-1 Loans”) under the Existing Credit Agreement in an aggregate principal amount
of up to $700,000,000 and incremental term B loans (the “Designated Additional
Term B Loans”) under the Existing Credit Agreement in an aggregate principal
amount of up to $500,000,000 or (ii) the Borrower will prepay in full, and
terminate, the Existing Credit Agreement using the proceeds of the senior
secured replacement credit facilities described below under the caption “Senior
Secured Replacement Credit Facilities” (the “Replacement Facilities”) for such
purpose and to make the Self Tender and Affiliate Purchase and repay the
Subsidiary Credit Agreements and (b) fees and expenses incurred in connection
with the foregoing (the “Transaction Costs”) will be paid.

 

The transactions described in the preceding two paragraphs are collectively
referred to herein as the “Transactions”.

Sources and Uses:       The approximate sources and uses of the funds necessary
to consummate the Transactions are set forth in Exhibit C to the Commitment
Letter the “Commitment Letter”) to which this Term Sheet is attached.

 

2



--------------------------------------------------------------------------------

Agent:   Credit Suisse, acting through one or more of its branches or affiliates
(“CS”), will act as sole administrative agent and collateral agent
(collectively, in such capacities, the “Agent”), it being understood that the
Borrower may instead select The Bank of Nova Scotia or, if reasonably acceptable
to CS, another Lender, to act as the Agent, for a syndicate of banks, financial
institutions and other institutional lenders (together with CS, the “Lenders”),
and will perform the duties customarily associated with such roles.

Sole Bookrunner and Sole

Lead Arranger:

      
Credit Suisse Securities (USA) LLC will act as sole bookrunner and sole lead
arranger for the Replacement Facilities (the “Arranger”), and will perform the
duties customarily associated with such roles. Syndication Agent:   At the
option of the Arranger, a financial institution identified by the Arranger and
acceptable to the Borrower (the “Syndication Agent”). Documentation Agent:   At
the option of the Arranger, a financial institution identified by the Arranger
and acceptable to the Borrower (the “Documentation Agent”).

Senior Secured

Replacement Credit

Facilities:

       
    
(A)       
    
A senior secured term A loan facility in an aggregate principal amount of up to
$1,050,000,000 (the “Term A Facility”).    (B)   A senior secured term B loan
facility in an aggregate principal amount of up to $500,000,000 (the “Term B
Facility” and, together with the Term A Facility, the “Term Facilities”).

 

3



--------------------------------------------------------------------------------

   (C)  

A senior secured revolving credit facility in an aggregate principal amount of
up to $500,000,000 (the “Revolving Facility” and, together with the Term
Facilities, the “Senior Facilities”), of which up to $25,000,000 will be
available through a subfacility in the form of letters of credit.

 

In connection with the Revolving Facility, CS (in such capacity, the “Swingline
Lender”) will make available to the Borrower a swingline facility under which
the Borrower may make short-term borrowings of up to $15,000,000. Except for
purposes of calculating the Commitment Fee described in Annex I hereto, any such
swingline borrowings will reduce availability under the Revolving Facility on a
dollar-for-dollar basis. Each Lender under the Revolving Facility shall,
promptly upon request by the Swingline Lender, fund to the Swingline Lender its
pro rata share of any swingline borrowings.

Incremental Facility:      The Borrower shall be entitled on one or more
occasions and subject to satisfaction of customary conditions to incur
additional term loans (the “Additional Term Loans”) under the Term A Facility or
the Term B Facility and/or to obtain additional revolving commitments (the
“Additional Revolving Commitments”) under the Revolving Facility or under a new
tranche of revolving loans in an aggregate principal amount of up to
$400,000,000 on terms substantially as provided for in the Existing Credit
Agreement (as modified to reflect the Term B Facility (including its maturity
date)).

 

4



--------------------------------------------------------------------------------

Purpose:    (A)   The proceeds of the Term Facilities will be used by the
Borrower, on the date of the borrowing under the Term Facilities (the “Closing
Date”) (provided that up to $575,000,000 of the Term A Facility may be drawn in
a second drawing on a date up to three weeks following the Closing Date) solely
(a) to repay in full and terminate the Existing Credit Agreement and the
Subsidiary Credit Agreements, (b) to fund the Self Tender and Affiliate Purchase
and (c) to pay the Transaction Costs.    (B)   The proceeds of loans under the
Revolving Facility will be used by the Borrower on the Closing Date as provided
in clause (A) above, and thereafter from time to time for general corporate
purposes.    (C)   Letters of credit will be used solely to support payment
obligations incurred in the ordinary course of business by the Borrower and its
Subsidiaries. Availability:    (A)   The full amount of each of the Term
Facilities must be drawn in a single drawing on the Closing Date; provided that
up to $575,000,000 of the Term A Facility may be drawn in a second drawing on a
date up to three weeks following the Closing Date. Amounts borrowed under the
either of the Term Facilities that are repaid or prepaid may not be reborrowed.
   (B)   Loans of up approximately $307,500,000 (or such other amount as may be
required in order to refinance the Borrower’s existing revolving credit
facility) may be made under the Revolving Facility on the Closing Date.
Thereafter, loans under the Revolving Facility will be available at any time
prior to the final maturity of the Revolving Facility, in a minimum principal
amount of $2,000,000 and integral multiples of $500,000 in excess thereof (in
the case of Adjusted LIBOR borrowings) or in a minimum principal amount of
$500,000 and integral multiples in excess thereof (in the case of ABR
borrowings). Amounts repaid under the Revolving Facility may be reborrowed.

 

5



--------------------------------------------------------------------------------

Letters of Credit:   Letters of credit under the Revolving Facility will be
issued by CS, The Bank of Nova Scotia, JPMorgan Chase Bank, N.A. or another
Lender acceptable to the Borrower and the Agent (the “Issuing Bank”). Each
letter of credit shall expire not later than the earlier of (a) 12 months after
its date of issuance and (b) the final maturity of the Revolving Facility;
provided, however, that any letter of credit may provide for renewal thereof for
additional periods of up to 12 months (which in no event shall extend beyond the
date referred to in clause (b) above).   Drawings under any letter of credit
shall be reimbursed by the Borrower on the same business day. To the extent that
the Borrower does not reimburse the Issuing Bank on the same business day, the
Lenders under the Revolving Facility shall be irrevocably obligated to reimburse
the Issuing Bank pro rata based upon their respective Revolving Facility
commitments. Interest Rates:   As set forth on Annex I hereto. Default Rate:  
The applicable interest rate plus 2.0% per annum, on overdue amounts.

Final Maturity

and Amortization:

       
(A)  

    
Term A Facility

 

The Term A Facility will mature on the date that is six years after the Closing
Date, and will amortize in equal quarterly installments in an aggregate annual
amount equal to the percentage of the original principal amount of the Term A
Facility set forth below opposite the applicable year:

 

     

Year

   Percentage      Year 1    0 %    Year 2    0 %    Year 3    15 %    Year 4   
20 %    Year 5    25 %    Year 6    40 %

 

6



--------------------------------------------------------------------------------

   (B)   

Term B Facility

 

The Term B Facility will mature on the date that is seven years after the
Closing Date, and will amortize in equal quarterly installments in an aggregate
annual amount equal to 1% of the original principal amount of the Term B
Facility with the balance payable on the maturity date of the Term B Facility.

   (C)   

Revolving Facility

 

The Revolving Facility will mature and the commitments thereunder will terminate
on June 30, 2011.

Guarantees and Security:    The Senior Facilities will be guaranteed and secured
by the same entities and collateral, respectively, that guarantee and secure the
loans and other obligations under the Existing Credit Agreement, all on a pari
passu basis; provided that there shall be provisions for a release of collateral
on terms substantially similar to those in the Existing Credit Agreement.
Mandatory Prepayments:    The mandatory prepayment provisions in respect of the
Term Loans will be substantially similar to those in the Existing Credit
Agreement (with the Term A Facility and Term B Facility being repaid on a pro
rata basis); provided that the Term Loans shall be prepaid with 50% of Excess
Cash Flow (to be defined, including offsets for franchise acquisitions) (which
amount shall be reduced to (i) 25% in the event the Net Debt to EBITDA Ratio is
between 3.5 to 1.0 and 4.5 to 1.0 and (ii) 0% in the event the Net Debt to
EBITDA Ratio is less than 3.5 to 1.0); provided, further, that any mandatory
prepayments due from Excess Cash Flow in any fiscal year shall be offset by any
voluntary prepayments made in such fiscal year. Voluntary Prepayments:   
Voluntary prepayments of borrowings under the Term Facilities will be permitted
at any time, in minimum principal amounts consistent with the Existing Credit
Agreement, without premium or penalty, subject to reimbursement of the Lenders’
redeployment costs in the case of a prepayment of Adjusted LIBOR borrowings
other than on the last day of the relevant interest period. All voluntary
prepayments will be applied at the direction of the Borrower.

 

7



--------------------------------------------------------------------------------

Representations and

Warranties:

          
Substantially as provided for in the Existing Credit Agreement.

Conditions Precedent to

Borrowing:

     

    
Substantially as provided for in the Existing Credit Agreement.

The borrowing under the Senior Facilities will also be subject to the conditions
precedent set forth in Exhibit D to the Commitment Letter.

Affirmative and Negative Covenants, Defaults and Miscellaneous Provisions:      
    
    
Substantially as provided for in the Existing Credit Agreement. Financial
Covenants:       Substantially as provided for in the Existing Credit Agreement
with levels to be agreed. Voting:       Substantially as provided for in the
Existing Credit Agreement; provided that certain amendments and waivers shall
require class voting. Governing Law and Forum:       New York.

Counsel to Agent and

Arranger:

      Cravath, Swaine & Moore LLP.

 

8



--------------------------------------------------------------------------------

ANNEX I

 

Interest Rates:      

Term B Facility

 

The interest rates under the Term B Facility will be Adjusted LIBOR plus 1.50%
or ABR plus 0.50%.

 

Term A Facility and Revolving Facility

 

The interest rates under the Term A Facility and the Revolving Facility will be
Adjusted LIBOR plus 1.25% or ABR plus 0.25%.

 

The Borrower may elect interest periods of 1, 2, 3 or 6 (or 9 or 12, if agreed
to by the Lenders) months for Adjusted LIBOR borrowings.

 

Calculation of interest shall be on the basis of the actual days elapsed in a
year of 360 days (or 365 or 366 days, as the case may be, in the case of ABR
loans based on the Prime Rate) and interest shall be payable at the end of each
interest period and, in any event, at least every three months.

 

ABR is the Alternate Base Rate, which is the higher of Credit Suisse’s Prime
Rate and the Federal Funds Effective Rate plus  1/2 of 1.0%.

 

Adjusted LIBOR will at all times include statutory reserves.

Letter of Credit Fees:       A per annum fee equal to the spread over Adjusted
LIBOR under the Revolving Facility will accrue on the aggregate face amount of
outstanding letters of credit under the Revolving Facility, payable in arrears
at the end of each quarter and upon the termination of the Revolving Facility,
in each case for the actual number of days elapsed over a 360-day year. Such
fees shall be distributed to the Lenders participating in the Revolving Facility
pro rata in accordance with the amount of each such Lender’s Revolving Facility
commitment. In addition, the Borrower shall pay to the Issuing Bank, for its own
account, (a) a fronting fee equal to a percentage per annum to be agreed upon of
the aggregate face amount of outstanding letters of credit, payable in arrears
at the end of each quarter and upon the termination of the Revolving Facility,
calculated based upon the actual number of days elapsed over a 360-day year, and
(b) customary issuance and administration fees.



--------------------------------------------------------------------------------

Commitment Fees:       0.25% per annum on the undrawn portion of the commitments
in respect of the Revolving Facilities, payable quarterly in arrears after the
Closing Date and upon the termination of the commitments, calculated based on
the number of days elapsed in a 360-day year.

Changes in Interest Rate Margins

and Commitment Fees:

          
The definitive credit documentation for the Senior Facilities will contain
provisions under which, from and after the Closing Date, and so long as no
default shall have occurred and be continuing, interest rate margins under the
Revolving Facility and Term A Facility and commitment fees under the Revolving
Facility will be subject to change in increments based on the Net Debt to EBITDA
Ratio, as set forth below:

 

    

Net Debt to

EBITDA

Ratio

  

Adjusted
LIBOR

Margin

   

Base
Rate

Margin

    Commitment
Fee      >3.25 to 1.00    1.25 %   0.25 %   0.25 %    2.00 to 1.00—3.25 to 1.00
   1.00     0.00 %   0.20 %    1.50 to 1.00—2.00 to 1.00    0.875 %   0.00 %  
0.175 %    <1.50 to 1.0    0.75 %   0.00 %   0.15 %

 

2



--------------------------------------------------------------------------------

EXHIBIT B

Sources and Uses of Funds

(Designated Additional Term A-1 Loans and Designated Additional Term B Loans)

(in millions of dollars)

(all figures are approximate)

 

Sources of Funds

  

Uses of Funds

Term A-1 Facility

   $ 700.0    Self Tender and Affiliate Purchase    $ 1,000.0

Term B Facility

     500.0    Transaction Costs      8.0       Refinance Subsidiary Existing
Credit Agreements      187.7       Cash on Balance Sheet      4.3

Total Sources

   $ 1,200.0    Total Uses    $ 1,200.0                 

 



--------------------------------------------------------------------------------

EXHIBIT C

Sources and Uses of Funds

(Replacement Facilities)

(in millions of dollars)

(all figures are approximate)

 

Sources of Funds

  

Uses of Funds

Term A Facility

   $ 1,050.0    Self Tender and Affiliate Purchase    $ 1,000.0

Term B Facility

     500.0    Transaction Costs      8.0

Revolving Facility1

     307.5    Refinance existing term A facility      350.0       Refinance
existing revolving facility      307.5       Refinance Subsidiary Existing
Credit Agreements      187.7       Cash on Balance Sheet      4.3

Total Sources

   $ 1,857.5    Total Uses    $ 1,857.5                 

--------------------------------------------------------------------------------

1 Represents approximate amount to be drawn under the $500,000,000 Revolving
Facility on the Closing Date. The actual amount will be the amount required to
refinance the Borrower’s existing revolving facility.

 



--------------------------------------------------------------------------------

EXHIBIT D

Weight Watchers International, Inc.

$2,050,000,000 Senior Secured Replacement Credit Facilities

Summary of Additional Conditions Precedent1

The borrowing under the Facilities shall be subject to the following additional
conditions precedent:

1. The Self Tender and Affiliate Purchase (other than with respect to the
portion of such transaction in respect of the purchase of shares from an
affiliate) and the other Transactions shall be consummated substantially
simultaneously with the closing under the Facilities in accordance with
applicable law and on the terms described in the Term Sheets.

2. After giving effect to the Transactions and the other transactions
contemplated hereby, the Borrower and its subsidiaries shall have outstanding no
indebtedness or preferred stock other than (a) the loans under the Facilities
and (b) other limited indebtedness to be agreed upon.

3. The Agent shall have received U.S. GAAP unaudited consolidated balance sheets
and related statements of income, stockholders’ equity and cash flows of the
Borrower for each subsequent fiscal quarter ended 45 days before the Closing
Date.

4. The Agent shall have received a certificate from the chief financial officer
of the Borrower certifying that the Borrower and its subsidiaries, on a
consolidated basis after giving effect to the Transactions and the other
transactions contemplated hereby, are solvent.

5. All requisite governmental authorities and third parties shall have approved
or consented to the Transactions and the other transactions contemplated hereby
to the extent required, all applicable appeal periods shall have expired and
there shall be no litigation, governmental, administrative or judicial action,
actual or threatened, that could reasonably be expected to restrain, prevent or
impose burdensome conditions on the Transactions or the other transactions
contemplated hereby.

6. The Agent shall have received, at least five business days prior to the
Closing Date, all documentation and other information required by regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including without limitation the PATRIOT Act.

 

--------------------------------------------------------------------------------

1 All capitalized terms used but not defined herein have the meanings given to
them in the Commitment Letter to which this Exhibit D is attached, including
Exhibit A thereto.